EXAMINER'S AMENDMENT
Rejoinder
Claims 100 and 110 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 121 and 122 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 122 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 105-108, 121, and 123-128 directed to inventions non-elected without traverse.  Accordingly, claims 105-108, 121 and 123-128 have been cancelled.
	Note these product claims are canceled and not rejoined because “A paper making composition prepared from … the aqueous suspension of claim 100” would read on taking the 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 105-108, 121, and 123-128 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art failed to disclose MFC with a fiber steepness of 20 to 50.  The GREGORY reference which taught a similar process GREGORY does not suggest a starting material with the claimed low starting freeness.  GREGORY teaches away from such a freeness by stating that the freeness should not be below about 500 ml. The Examiner does not interpret the ‘about’ term of GREGORY to cause the 500 ml to overlap or abut with the instant claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748